License Agreement Parties: This agreement is between: Licensor: Gregory Ruff of 6411 South Auer Street, Spokane WA 99223 Licensee: QE Brush Inc., a Nevada Corporation Summary: -Type of License: Exclusive -Invention: 2 sided toothbrush -Patent Royalty Rate: 20% of the Net Factory Sales Price. -Option Granted: Licensor grants Licensee a 3 year exclusive term to market the toothbrush and in return, the licensee agrees to pay for patent, development, manufacturing and marketing costs of the QE Toothbrush. Recitals: Licensor is developing an invention having the above title and warrants that the licensor is in the process of filing a US patent application in the US Patent and Trademark Office and will take all the necessary steps in obtaining such said patent. Licensor does not warrant that they will be successful in obtaining such patent though.
